Judgment reversed upon the law and the facts, with costs, and judgment directed for plaintiff, with costs. The following language in the plaintiff’s deed, viz., 11 and that the roadway nine feet wide along the easterly side of said premises now owned by the said John A. Cook shall never be built upon or closed without the written consent of the party of the second part or Ms assigns,” was intended to grant to the plaintiff a right to use the said roadway for purposes of ingress and egress, and for the purposes of delivering fuel, building material, merchandise and supplies to plaintiff’s premises, in common with the defendant, and was so interpreted by the parties, and was so used. Defendant has erected signs upon said roadway and has used the same for the continuous parting of automobile buses thereon, which use is permissible in so far as it does not interfere with plaintiff’s use of the roadway, and said obstructions must be removed when they interfere with plaintiff’s use thereof. Findings and conclusions inconsistent herewith are reversed, and new findings and conclusions will be made. Lazansky1, P. J., Rich, Young, Kapper and Seeger, JJ., concur. Settle order on notice.